Citation Nr: 0127182	
Decision Date: 12/11/01    Archive Date: 12/19/01

DOCKET NO.  01-00 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether the veteran is competent to handle VA funds.

2.  Whether there has been presented new and material 
evidence to reopen a claim of service connection for 
schizophrenia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from October 1970 to 
November 1972.

This matter came before the Board of Veterans' Appeals on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Togus, Maine, Regional Office (RO).  A rating 
decision dated in January 2000 proposed a finding of 
incompetency.  A letter from the RO in February 2000 advised 
the veteran of the proposed finding of incompetency.  In a 
rating decision of April 2000, the RO determined that the 
veteran was not competent to handle disbursement of funds.  
This same rating decision also found that the veteran had not 
submitted new and material evidence to reopen a previously 
denied claim of service connection for schizophrenia.  

In September 2001, the veteran was afforded a personal 
hearing held by the undersigned member of the Board via video 
conference from Washington, D.C., with the veteran testifying 
from the RO.  During the prehearing conference the veteran 
initially indicated an intent to limit his appeal to the 
question of competency.  However, during the course of the 
hearing, he offered argument pertaining to his claim for 
service connection for schizophrenia.  For that reason, both 
issues will be addressed herein.  A transcript of that 
hearing has been associated with the veteran's claims file.  

Subsequent to the hearing, the veteran submitted, via 
facsimile, additional documents, which the Board determines 
to be duplicative of those already of record.  



FINDINGS OF FACT

1.  The veteran lacks the mental capacity, as a result of 
schizophrenia, to manage his affairs, including disbursement 
of funds without limitation.  

2.  Service connection for undifferentiated-type 
schizophrenia was denied by the RO in an unappealed rating 
decision dated in March 1978.  The veteran was notified of 
that decision and did not file a notice of disagreement 
therewith.  

3.  Evidence submitted since the March 1978 rating decision 
includes testimony proffered by the veteran in September 2001 
that he has been treated for psychiatric problems ever since 
service.  


CONCLUSIONS OF LAW

1.  The veteran is not competent to handle the disbursement 
of funds.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.353 (2001); 66 Fed. Reg. 45, 620 
(August 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

2.  The March 1978 rating decision of the RO denying service 
connection for schizophrenia is final; evidence received 
since that decision is new and material and, thus, the claim 
of entitlement to service connection for schizophrenia is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302, 
20.1103 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist the 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant, if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  The liberalizing 
provisions of the VCAA are applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, nothing in the Act shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629. 

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  The provisions implementing the 
VCAA are applicable to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date.  
66 Fed. Reg. 45,620, 45,629.

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received long before that date. 

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable on the date of the rule's final publication, 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  Such are not 
applicable to the veteran's claim to reopen, which was 
received long before that date.


A.  The Claim of Competency

Although the RO did not readjudicate the veteran's claim 
subsequent to the enactment of the VCAA, the RO by virtue of 
the rating decision and statement of the case furnished to 
the appellant has given the appellant notice of the 
applicable laws and regulations and of information and the 
evidence necessary to substantiate the claim.  Furthermore, 
the RO has collected all identified medical records, and the 
veteran was afforded a recent psychiatric evaluation to 
determine his competency.  There is no indication in the 
record that there is any additional relevant evidence that 
has not been associated with the claims file.  The Board 
therefore finds the VA has made reasonable efforts to assist 
the veteran and no further assistance is required by VA.  

Factual Background

The veteran has a lengthy history of VA hospitalization, 
dating to his initial hospitalization under an emergency 
commitment in 1976, for evaluation and treatment for 
paranoid-type schizophrenia.

The veteran was rated incompetent by the RO in July 1987.  In 
June 1993, a VA field examiner interviewed the veteran at his 
apartment and noted at that time that the veteran appeared to 
be handling funds responsibly to meet his wants and needs.  
He recommended that a review for competency be undertaken.

At the time of a mental disorder examination in August 1993, 
the examiner, although continuing the longstanding diagnosis 
of schizophrenia, found the veteran to be functioning at a 
moderate level.  The examiner stated that, based on the 
veteran's assertions, he was able to discharge financial 
responsibilities in a sensible manner.  It was observed that, 
according to the veteran, he paid his rent, did his laundry, 
bought his groceries, and used public transportation in a 
normal manner.  It was the opinion of his VA examiner in 
August 1993 that the veteran was capable of managing his own 
funds.  

An RO rating action in September 1993 determined that the 
veteran was competent within the meaning of VA regulations.  
Competency was restored, effective from September 23, 1993.  

VA medical care was provided to the veteran in September 
1999.  At that time VA received a call from the veteran's 
sister reporting that the veteran was in need of psychiatric 
help.  She stated that the veteran had been off his 
medications for approximately one year, living in a shed, and 
had not bathed nor changed his clothes for two weeks.  
Several days later she brought the veteran into a VA mental 
health clinic for evaluation.  It was noted that the veteran 
had previously been seen in June 1999 and admitted for the 
weekend, as he had no place to stay.  In June 1999, he 
reportedly used the shower and laundry, ate all meals, and 
informed the VA staff that he was "competent enough to take 
care of myself."  

When the veteran was seen by VA in September 1999 it was 
noted that he seemed to be suffering from psychotic thinking 
processes, as demonstrated by his responses which continually 
veered from questions being raised in the discussion taking 
place.  The veteran's sister, a registered nurse, related her 
belief that the veteran needed assistance to become 
stabilized on psychotropic medications and that he could 
become disoriented quite easily.  The veteran was voluntarily 
admitted to the VA psychiatric unit.  On admittance, he was 
noted to be rambling and circumferential in conversation with 
occasional loose associations.

Subsequent VA nursing notes record that the veteran related 
that he had traveled extensively in the United States prior 
to his admittance and had up until two weeks ago stayed with 
his sister in Maine.  She, however, could no longer provide a 
place for him.  Following a mental status examination, acute 
exacerbation of schizophrenia was diagnosed.  While 
hospitalized the veteran was provided psychotropic 
medications and therapy, as well as vocational 
rehabilitation.  When evaluated by a VA psychologist in 
September 1999 the veteran's schizophrenia was noted to be 
manifested by symptoms of disorganized thinking, paranoia, 
and auditory delusions.  The veteran was also noted to be in 
denial with respect to his mental illness, and to have a 
history of medication noncompliance.  It was noted that the 
veteran had a history of moving from place to place, 
reportedly living in shelters in a decompensated state.  To a 
question as to whether the veteran understood assets and 
obligations, the veteran's examining psychologist responded 
that the veteran's ability to do so varied depending on the 
level of his psychosis.  The veteran's treating psychologist 
found that the veteran was unable to manage his funds for his 
best interest.  

A VA examining physician in October 1999 found that the 
veteran's thinking was disorganized, confused, and colored by 
delusions.  He further noted that the veteran was oriented 
but exhibited inappropriate behavior.  The examiner stated 
that the veteran did not understand his assets and 
obligations and did not have the mental ability to manage 
funds for his own best interest.

The veteran was discharged to the community in November 1999 
with plans to arrange housing at a local motel.  When seen 
for followup evaluation by a VA visiting nurse, he related 
that he had discontinued his medications as he viewed his 
medications as "a continued victimization of the body."  He 
was observed by his visiting nurse to be alert, social, and 
polite, but with speech very disorganized and often hard to 
follow.  The veteran also reportedly appeared quite 
delusional but not at all hostile.  

As noted above, an RO rating action in April 2000 determined 
that the veteran was not competent to handle disbursement of 
funds.  

In May 2000, the veteran presented to a VA customer service 
center asking about the status of his claim.  When provided 
this information by a VA employee, the veteran started into a 
long tirade about VA governing legislation, various 
Government forms, and the fact that he was awarded an 
Expeditionary Medal, but did not serve in combat.  He also 
said VA had illegally awarded him a wartime pension.  The 
veteran, after leaving, shortly returned to the customer 
service center, and launched into another tirade, and then 
again left.  

In a report of contact dated in May 2000, it was noted that 
several attempts to make contact with the veteran had been 
unsuccessful.  It was noted that he had been elusive and did 
not reply to VA correspondence sent to him.  The veteran's 
sister stated that the veteran was hospitalized at a private 
medical facility, but when this facility was contacted, they 
advised VA that the veteran was not an active patient.  When 
contacted later that month, the veteran's sister stated that 
she was unaware of the veteran's whereabouts.  

In July 2000, VA appointed the appellant as the fiduciary of 
the veteran.  A report of contact dated in July 2000 noted 
that the veteran was scheduled to report for a personal 
interview with a VA field examiner regarding this 
appointment, but had eluded the interview.  On the day of the 
interview, it was noted that he was in the office of his 
Congressman in Lewiston, Maine, and had refused to meet with 
the VA field examiner at the scheduled appointment time.  It 
was also noted that the veteran had been evading contact for 
several months and was in disagreement with the rating of 
incompetence and the appointment of a fiduciary.

At his personal hearing in September 2001, the veteran 
testified that he was not uncomfortable with the appointment 
of a fiduciary, but expressed his belief that he was capable 
of managing his funds.  The veteran said that his current 
fiduciary is also managing funds he receives from the Social 
Security Administration.  He further stated that he believes 
he is not currently capable of handling his finances, but 
believed he would be able to do so at some future time.  

Analysis

It is maintained by the veteran, in essence, that he is 
mentally competent for VA benefit purposes.

A mentally incompetent person is one who, because of injury 
or disease, lacks the mental capacity to contract or to 
manage his or her own affairs, including disbursement of 
funds without limitation.  38 C.F.R. § 3.353(a).  

Unless the medical evidence is clear, convincing, and leaves 
no doubt as to the person's incompetency, the rating agency 
will make no determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.  Considerations of medical opinions will be in 
accordance with the principles in paragraph (a) of this 
section.  Determinations relative to incompetency should be 
based upon all the evidence of record, and there should be a 
consistent relationship between the percentage of disability, 
facts related to commitment or hospitalization and the 
holding of incompetency.  38 C.F.R. § 3.353(c). 

Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his or her own 
affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d).

Whenever it is proposed to make an incompetency 
determination, the beneficiary will be notified of the 
proposed action, and of the right to a hearing.  38 C.F.R. 
§ 3.353(e).

A review of the record shows that the RO provided the veteran 
with notice of the proposal to find him incompetent for 
disbursement of VA funds.  Further, the veteran appeared at a 
hearing and gave testimony.  Significantly, while the veteran 
initially testified at this hearing that he believed he was 
capable of managing his funds, he subsequently admitted that 
this was not presently the case.  The clinical record does 
not show otherwise.  The recent VA treatment records depict 
the veteran as noncompliant with his medication and suffering 
from a severe active psychosis with disorganized thought 
colored by delusions.  The recent clinical treatment records 
corroborate medical opinion on file that the veteran is 
incapable of managing his own affairs.  The veteran has not 
presented medical evidence rebutting this determination.  

In sum, the convincing evidence of record shows that the 
veteran's severe mental illness is of such a nature and 
severity that he lacks the mental capacity to manage his own 
affairs, including the disbursement of funds without 
limitation.  The evidence is not equally divided on this 
point, and no reasonable doubt arises; rather, the evidence 
is overwhelmingly in favor of a finding of incompetency.  
Therefore, the veteran's claim must be denied. 

B.  New and Material Evidence to Reopen a Previously
Denied Claim of Service Connection for Schizophrenia

The veteran's initial claim for service connection for 
schizophrenia was denied by the RO by a rating action dated 
in March 1978.  At that time, the RO considered the complete 
record on the merits and determined, in effect, that there 
was no linkage between the veteran's post service diagnosis 
of schizophrenia and his military service.  

The 1978 decision is now final and the veteran's claim may 
not be reopened and reviewed unless new and material evidence 
is submitted by on behalf of the veteran.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. §§ 3.156(a), 20.302, 20.1103. 

The evidence which was of record the time the RO denied 
service connection for schizophrenia in March 1978 may be 
briefly summarized.  The veteran's service medical records 
show that the veteran, shortly after being stationed in 
Korea, in mid-1972, was hospitalized because of recent 
problems with drug abuse to include heroin.  His past history 
as recorded by service physicians revealed that he had been 
an outstanding airman up until that point but had as a result 
of his assignment and related separation from his family 
"lost all interest."  Following evaluation and treatment to 
include mental status examination, significant for the 
expression of marked hostility toward the Air Force, 
passive-aggressive personality manifested by negativism, 
hostility and drug abuse was diagnosed.  

The veteran was assessed by his service physicians as having 
marked impairment for continued military service and he was 
recommended for separation.  

Post service private and VA clinical records on file in 1978 
show that the veteran was initially hospitalized by VA in May 
1976 with a provisional diagnosis of paranoid-type 
schizophrenia.  On this hospitalization the veteran reported 
that he had been to several psychiatrists over the past few 
years because of his inability to hold a job or form any type 
of close relationships.  Schizophrenia was diagnosed.  VA 
also hospitalized the veteran in June 1976 and again in 
January 1977 for evaluation and treatment of schizophrenia. 

A private physician in a statement dated in August 1976 
reported that the veteran was hospitalized and treated for 
paranoid schizophrenia as early as March 1975 by clinicians 
at the Tri-County Mental Health Services in Norway, Maine.

The evidence, which has been added to the record since the 
March 1978 RO rating action denying service connection for 
schizophrenia, may be briefly summarized.  This evidence 
includes summaries of the veteran's serial VA hospital 
admissions since July 1979 for psychiatric-related problems 
stemming from chronic schizophrenia.  The disabling effects 
of his condition were noted to include depression, transient 
delusions, confusion, difficulty coping with his life, and 
substance abuse.  

Private clinical records received in February 1987 from the 
Tri-County Mental Health Services show that the veteran was 
psychiatrically evaluated and treated by physicians at that 
facility between March 1976 and July 1979.  On his initial 
consultation in March 1976 it was noted that prior to this 
consultation the veteran had been "seen by Dr. Hampshire at 
another clinic."  No further history of prior psychiatric 
treatment was provided.  

Also on file are reports of VA psychiatric examinations 
provided to the veteran in July 1988 and August 1993 as well 
as several assessments of his competency by VA clinicians.  
On his VA examination in August 1993 the veteran related a 
long history of psychiatric illness.  He told his examiner 
that he had heard voices as young as 10 years of age.  The 
examining physician noted that the veteran had had a long 
history of inpatient hospitalization at VA and, since 1975 he 
had been an inpatient probably six times per year for several 
years.  The veteran said that following his discharge from 
service he suffered from auditory hallucinations on more or 
less a daily basis and that his social functioning 
deteriorated to the point where he would wander all over the 
country obtaining temporary employment, washing dishes in 
order to buy liquor and a bus ticket to some other 
destination.  

At his personal hearing in September 2001 the veteran said 
that he experienced psychiatric problems in service as a 
result of an automobile accident and that he has been treated 
for psychiatric problems "ever since service."  

The United States Court of Appeals for Veterans Claims 
(Court) has held that once a denial of service connection 
becomes final it cannot subsequently be reopened unless new 
and material evidence has been presented.  The Board must 
perform a two-step analysis when the veteran seeks to reopen 
a claim based on new evidence.  First, the Board must 
determine whether the evidence is "new and material."  
Second, if the Board determines that the claimant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the veteran's claim in 
the light of all the evidence, both old and new.  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  In 
determining whether new and material evidence has been 
presented warranting reopening of the claim, consideration is 
given to all the evidence submitted since the last prior 
denial on any bases.  Evans v. Brown, 9 Vet. App. 273 (1996).  

The Board has reviewed the additional evidence since the RO's 
March 1978 rating decision denying service connection for 
schizophrenia.  The recent VA and private clinical records 
reflect current evaluation of the veteran's psychiatric 
disability, which has been reported to result in severe 
chronic impairment.  The veteran has proffered testimony that 
his psychiatric condition had its onset in service and has 
continued since that time.  

Much of the recent clinical evidence essentially shows 
evaluation and treatment of the veteran's schizophrenia 
following service and elaborates on the evidence before the 
RO in March 1978.  However, the veteran has testified under 
oath concerning the onset of his psychiatric problems in 
service and their continuation thereafter.  His testimony is 
presumed credible for the purposes of considering whether it 
is new and material.  For purpose of making such a 
determination, the credibility of newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The 
Court has held that in cases where the determinative issue 
involves continuity of symptomatology, testimony may suffice 
to reopen a claim, if testimony relates to continuity of 
symptomatology and was not previously provided with the 
original claim, it provides a direct link between the 
veteran's active service and the current state of his 
condition.  Falzone v. Brown, 8 Vet. App. 398 (1995).  The 
veteran's testimony summarized above meets this test.  
Furthermore, medical evidence has been submitted, both 
private and VA, which tends to relate the veteran's 
schizophrenia to a time closer to his service.  Therefore the 
Board finds that the evidence submitted since the March 1978 
RO rating action is new and material.  Thus, a claim for 
service connection for schizophrenia is reopened and the 
merits of the claim must be addressed in light of all the 
evidence of record.


ORDER

As the veteran is incompetent to handle disbursement of VA 
funds, the appeal is denied.  

New and material evidence to reopen a claim for service 
connection for schizophrenia has been presented.  To this 
extent, the appeal is granted.


REMAND

In the case of Curry v. Brown, 7 Vet. App. 59 (1994), the 
Court held that when the Board concludes that new and 
material evidence has been submitted and a claim for service 
connection is reopened, before the Board adjudicates the case 
de novo the Board must ask the veteran if he objected to the 
Board's jurisdiction and, if so, to specify how the Board's 
adjudication would be prejudicial to his interest.  In the 
case of Bernard v. Brown, 4 Vet. App. 384 (1993), the Court 
held that when the Board addresses a question which has not 
been addressed by the RO, the Board must consider whether the 
veteran had been given adequate notice of the need to submit 
evidence or argument on the question and if not, whether the 
veteran would be prejudiced thereby.  In Masors v. Derwinski, 
2 Vet. App. 181 (1992), the Court held that the duty to 
assist the veteran under the provisions of 38 U.S.C. 
§ 5107(a) includes an obligation to obtain the records 
underlying a Social Security Administration decision awarding 
disability benefits to the veteran.  See also Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Evidence added to the 
file shows that the veteran was awarded Social Security 
Administration disability benefits sometime in the 1980's.  
The underlying records upon which the veteran's Social 
Security disability award was based, however, are not of 
record.  

In view of the foregoing and given the VA's duty to assist, 
the case is REMANDED to the RO for the following development:  

1.  The RO should take appropriate action 
to contact the veteran and determine if 
he has any additional arguments to 
present in regard to his claim for 
service connection for schizophrenia.  
The veteran should also be requested to 
submit the names, addresses and 
approximate dates of treatment of all 
health care providers (VA and non-VA) who 
have treated him for his schizophrenia or 
any psychiatric condition at any time 
since his discharge from service.  The 
veteran should be advised that, in 
support of his claim, clinical records 
showing psychiatric evaluation and 
treatment provided to him prior to March 
1976 are especially significant.  Whether 
or not the veteran responds, all VA 
treatment records not currently in the 
claims file should be obtained and 
associated with the claims file.  If the 
veteran responds and provides any 
necessary authorizations, the named 
health care provider(s) should be 
contacted and asked to provide copies of 
all clinical records documenting 
treatment which are not already in the 
claims file.  In this regard, the RO 
should attempt to obtain records of 
treatment provided to the veteran at St. 
Mary's Hospital in Lewiston, Maine in the 
early 1970's. (See the veteran's 
Application for Compensation and Pension, 
dated January 11, 1978).

2.  The RO should contact the Social 
Security Administration and obtain a copy 
of the Social Security decision awarding 
disability benefits to the veteran as 
well as copies of all underlying medical 
records upon which the decision was 
based.  All records obtained should be 
associated with the claims file.  

3.  Following the above development, the 
RO should review the entire record and 
determine whether it would be beneficial 
to afford the veteran a psychiatric 
examination.  If such is deemed 
necessary, all pertinent clinical 
findings should be reported in detail.  
The claims folder must be made available 
to the examining physician so that the 
pertinent clinical records can be 
studied.  At the conclusion of the 
evaluation, the examiner should express 
an opinion with complete rationale, as to 
whether it is as least as likely as not 
that the veteran's current schizophrenia 
is related to service.  

4.  Then, after any further development 
deemed appropriate, the RO should review 
the claims file on a de novo basis.  
Information not previously considered, 
including any recently received clinical 
records as well as the testimony of the 
veteran should be reviewed.  The RO 
should then ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied.  If the benefit sought on 
appeal remains denied following full 
compliance with the VCAA, the appellant 
should be provided with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further consideration, 
if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

